Order entered August 11, 2015




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-15-00010-CR

                               LARRY DON MOSLEY, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 2
                                    Dallas County, Texas
                             Trial Court Cause No. F13-71324-I

                                             ORDER
       The State’s August 7, 2015 motion to seal evidence is GRANTED. We DIRECT the

Clerk of the Court to SEAL volume seven of the reporter’s record filed on May 5, 2015

consisting of the exhibits in this appeal.


                                                       /s/   LANA MYERS
                                                             JUSTICE